Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email correspondence with Brendan B. Dix on September 7, 2021.

The application has been amended as follows: 
1. (Currently Amended) A shaping undergarment device comprising: 
5a shirt configured for donning by a user such that the shirt substantially covers a torso of the user, the shirt comprising an inner laver and an outer layer, the inner layer defining an inner surface of the shirt; 
a first slat coupled to the inner layer of the shirt such that the first slat is configured to be positioned adjacent to a lower limit of breasts of the user, the first slat being S-shaped such that the first slat is 10complementary to and configured to extend across a curvature of the lower limit of both of the breasts of the user, the first slat being positioned between the inner layer and the outer layer wherein the inner layer abutting the first slat is configured to be in abutment with and extend across the curvature of the lower limit of both of the breasts of the user; 
, wherein the set of second slats is configured for supporting the back of the user; and 
a pair of third slats coupled to the inner surface of the shirt such that each third 20slat is configured to be positioned extending over a respective shoulder of the user, each third slat being coupled to and extending between a respective opposing end of the first slat and the set of second slats wherein the pair of third slats is configured for transferring load from the first slat to the set of second slats.

2. (Currently Amended) The device of claim 1, further including the shirt being resiliently stretchable such that the shirt is configured to be form fitting.

3. (Original) The device of claim 2, further including the shirt comprising 30polyether-polyurea copolymer.  

4. (Currently Amended) The device of claim 2, further including the shirt having short sleeves that  are configured to cover upper arms of the user wherein the sleeves are configured for shaping the upper arms of the user.  

55. (Canceled)  

. 10

7. (Currently Amended) The device of claim 6, further including the set of medial slats comprising: 
a horizontal slat positioned substantially equally distant from an upper edge and a lower edge of the perimeter slat; and 
15a vertical slat positioned substantially equally distant from opposing side edges of the perimeter slat,
the horizontal slat being coupled to and extending between the opposing side edges of the perimeter slat, and the vertical slat being coupled to and extending between the upper edge and the lower edge of the perimeter slatwhereinw.  

8. (Original) The device of claim 7, further including the vertical slat extending past the perimeter slat to a neckline of the shirt.  

9. (Previously Presented) The device of claim 1, further including the first slat, the set of second slats, and the third slats comprising at least one of bamboo and steel.  

10. (Previously Presented) The device of claim 7, further comprising 25the set of second slats and the third slats being positioned between the inner layer and the outer layer.  

11. (Currently Amended) The device of claim 10, further including a pair of fourth slats, 30each fourth slat being coupled to a respective one of the opposing side edges of the perimeter slat proximate to the lower edge of the perimeter slat and extending into a front of the shirt.  

12. (Original) The device of claim 11, further including the fourth slats comprising at least one of bamboo and steel.  

513. (Original) The device of claim 11, further including the fourth slats being positioned between the inner layer and the outer layer.  

14. (Currently Amended) A shaping undergarment device comprising: 
a shirt configured for donning by a user such that the shirt substantially covers a 10torso of the user, the shirt being resiliently stretchable such that the shirt is configured to be form fitting, the shirt comprising polyether-polyurea copolymer, the shirt comprising an inner layer and an outer layer, the inner layer defining an inner surface of the shirt, and the shirt having short sleeves that  are configured to cover upper arms of the user wherein the sleeves are configured for shaping the upper arms of 15the user;
a first slat coupled to the inner layer of the shirt such that the first slat is configured to be positioned adjacent to a lower limit of breasts of the user, the first slat being S-
25a set of second slats coupled to the inner surface of the shirt such that the set of second slats is configured to be positioned adjacent to a back of the user, wherein the set of second slats is configured for supporting the back of the user, the second slats comprising at least one of bamboo and steel, the set of second slats comprising a perimeter slat and a set of medial slats,  the set of medial slats comprising a horizontal slat positioned substantially Page 4 of 9equally distant from an upper edge and a lower edge of the perimeter slat, the set of medial slats comprising a vertical slat positioned substantially equally distant from opposing side edges of the perimeter slat, the horizontal slat being coupled to and extending between the opposing side edges of the perimeter slat, the vertical slat being coupled to and extending between the upper edge and the lower edge of the perimeter slat, the vertical slat extending past the perimeter slat to a neckline of the shirt, the set of 5second slats being positioned between the inner layer and the outer layer; 
a pair of third slats coupled to the inner surface of the shirt such that each third slat is configured to be positioned extending over a respective shoulder of the user, 
a pair of fourth slats, each fourth slat being coupled to a respective one of the opposing side 15edges of the perimeter slat proximate to the lower edge of the perimeter slat and extending into a front of the shirt, the fourth slats comprising at least one of bamboo and steel, the fourth slats being positioned between the inner layer and the outer layer.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Lee (US 2005/0029418) teaches and undergarment device including a frame forming a first slat configured to positioned at adjacent to a lower limit of breasts of a user; a set of second slats configured to be positioned adjacent a back of the user; and a pair of third slats configured to be positioned extending over a respective should of the user.  Meyer (US 2018/0228220) teaches a shirt which when positioned over the frame of Lee forms inner and outer layers wherein the frame of Lee is positioned between said layers.  However, although Lee discloses the first slat, neither Lee nor Meyer teach the first slat being S-shaped such that the first slat is complementary to and configured to extend across a curvature of the lower limit of both of the breasts of the user, the first slat being positioned between the inner layer and the outer layer wherein the inner layer abutting the first slat is configured to be in abutment with and extend across the curvature of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038.  The examiner can normally be reached on M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732 

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732